EXHIBIT 10.2

Exhibit A

to

Common Stock and Warrant Purchase Agreement

FORM OF BASE WARRANT

NEITHER THIS WARRANT NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES
ACT”). THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR UNLESS SUCH OFFER, SALE OR TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

SUPER VISION INTERNATIONAL, INC.

COMMON STOCK WARRANT

 

No. __________   December 7, 2006

SUPER VISION INTERNATIONAL, INC., a Delaware corporation (the “Company”), hereby
certifies that ______________________________________, its permissible
transferees, designees, successors and assigns (collectively, the “Holder”), for
value received, is entitled to purchase from the Company at any time commencing
on the effective date (the “Effective Date”), which shall be the date of the
Closing (as defined in the Common Stock and Warrant Purchase Agreement (the
“Securities Purchase Agreement”), dated as of December 7, 2006, by and among the
Company and the Purchasers listed on Schedule 1 thereto), and terminating on the
fifth anniversary of such date (the “Termination Date”) up to _____________
shares (each, a “Share” and collectively the “Shares”) of the Company’s Class A
Common Stock, $.001 par value per Share (the “Class A Common Stock”), at an
exercise price per Share equal to Two Dollars and Twenty Three Cents ($2.23)
(the “Exercise Price”). The number of Shares purchasable hereunder and the
Exercise Price are subject to adjustment as provided in Section 4 hereof.

1. Method of Exercise; Payment.

(a) Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder, in whole or in part, at any time, or from time to time,
by the surrender of this Warrant (with the notice of exercise form (the “Notice
of Exercise”) attached hereto as Exhibit A duly executed) at the principal
office of the Company, and by payment to the Company of an amount equal to the
Exercise Price multiplied by the number of the Shares being purchased, which
amount may be paid, at the election of the Holder, by (i) wire transfer or
certified check payable to the order of the Company, (ii)

 

-1-



--------------------------------------------------------------------------------

cancellation by the Holder of indebtedness or other obligations of the Company
to the Holder or (iii) a combination of (i) and (ii). The person or persons in
whose name(s) any certificate(s) representing Shares shall be issuable upon
exercise of this Warrant shall be deemed to have become the holder(s) of record
of, and shall be treated for all purposes as the record holder(s) of, the Shares
represented thereby (and such Shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section l
(a) hereof, the Holder may elect to receive a number of Shares equal to the
value (as determined below) of such portion of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the Notice of Cashless Exercise annexed hereto as
Exhibit C duly executed; provided that the Net Issue Exercise set forth in this
Section 1(b) is subject to adjustments set forth in Section 4 of this Warrant.
In such event, the Company shall issue to the Holder a number of Shares computed
using the following formula:

X = Y (A-B)

        A

 

Where X    =    the number of Shares to be issued to the Holder. Y    =    the
number of Shares subject to this Warrant or, if only a portion of this Warrant
is being exercised, the portion of the Warrant being canceled (at the time of
such calculation). A    =    the fair market value of one share of the Company’s
Class A Common Stock (at the date of such calculation). B    =    the Exercise
Price (as adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of this Section 1, the fair market value of
the Company’s Class A Common Stock shall mean:

(i) The average of the closing price of the Company’s Class A Common Stock
quoted on the Nasdaq Stock Market or in the Over-The-Counter Market Summary or
the closing price quoted on any exchange on which the Common Stock is listed,
whichever is applicable, as published in the The Wall Street Journal for the ten
(10) trading days prior to the date of determination of fair market value;

 

-2-



--------------------------------------------------------------------------------

(ii) If the Company’s Class A Common Stock is not traded on the Nasdaq Stock
Market or Over-The-Counter or on an exchange, the fair market value of the
Common Stock per share shall be agreed upon by the parties hereto. If the
parties cannot agree on the fair market value within five (5) business days of
delivery of the Notice of Exercise, the Board of Directors of the Company in
good faith shall determine the fair market value of the Class A Common Stock;
provided, however, that the fair market value of the Class A Common Stock shall
be no greater than the price at which the Company last sold its Class A Common
Stock or the exercise price of its last granted options, whichever occurs later.

(d) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable on or after the date of exercise and
in any event within ten (10) days thereafter, the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of Shares issuable upon such
exercise. In the event this Warrant is exercised in part, the Company at its
expense will execute and deliver a new Warrant of like tenor exercisable for the
number of Shares for which this Warrant may then be exercised.

(e) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

2. Warrant.

(a) Exchange, Transfer and Replacement. At any time prior to the exercise
hereof, this Warrant may be exchanged upon presentation and surrender to the
Company, alone or with other warrants of like tenor of different denominations
registered in the name of the same Holder, for another warrant or warrants of
like tenor in the name of such Holder exercisable for the aggregate number of
Shares as the warrant or warrants surrendered.

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.

 

-3-



--------------------------------------------------------------------------------

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

3. Rights and Obligations of Holders of this Warrant. The Holder of this Warrant
shall not, by virtue hereof, be entitled to any rights of a stockholder in the
Company, either at law or in equity; provided, however, that in the event any
certificate representing shares of Class A Common Stock or other securities is
issued to the holder hereof upon exercise of this Warrant, such holder shall,
for all purposes, be deemed to have become the holder of record of such Class A
Common Stock on the date on which this Warrant, together with a duly executed
Election to Purchase, was surrendered and payment of the aggregate Exercise
Price was made, irrespective of the date of delivery of such Class A Common
Stock certificate.

4. Adjustments.

(a) Stock Dividends, Reclassifications, Recapitalizations, Etc. In the event the
Company: (i) pays a dividend in Class A Common Stock or makes a distribution in
Class A Common Stock, (ii) subdivides its outstanding Class A Common Stock into
a greater number of shares, (iii) combines its outstanding Class A Common Stock
into a smaller number of shares or (iv) increases or decreases the number of
shares of Class A Common Stock outstanding by reclassification of its Class A
Common Stock (including a recapitalization in connection with a consolidation or
merger in which the Company is the continuing corporation), then (1) the
Exercise Price on the record date of such division or distribution or the
effective date of such action shall be adjusted by multiplying such Exercise
Price by a fraction, the numerator of which is the number of shares of Class A
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Class A Common Stock outstanding immediately
after such event, and (2) the number of shares of Class A Common Stock for which
this Warrant may be exercised immediately before such event shall be adjusted by
multiplying such number by a fraction, the numerator of which is the Exercise
Price immediately before such event and the denominator of which is the Exercise
Price immediately after such event.

(b) Cash Dividends and Other Distributions. In the event that at any time or
from time to time the Company shall distribute to all holders of Class A Common
Stock (i) any dividend or other distribution of cash, evidences of its
indebtedness, shares of its capital stock or any other properties or securities
or (ii) any options, warrants or other rights to subscribe for or purchase any
of the foregoing (other than in each case, (w) the issuance of any rights under
a shareholder rights plan, (x) any dividend or distribution described in
Section 4(a), (y) any rights, options, warrants or securities described in
Section 4(c) and (z) any cash dividends or other cash distributions from current
or retained earnings), then the number of shares of Class A Common Stock

 

-4-



--------------------------------------------------------------------------------

issuable upon the exercise of this Warrant shall be increased to a number
determined by multiplying the number of shares of Class A Common Stock issuable
upon the exercise of this Warrant immediately prior to the record date for any
such dividend or distribution by a fraction, the numerator of which shall be
such Current Market Value (as hereinafter defined) per share of Class A Common
Stock on the record date for such dividend or distribution, and the denominator
of which shall be such Current Market Value per share of Class A Common Stock on
the record date for such dividend or distribution less the sum of (x) the amount
of cash, if any, distributed per share of Class A Common Stock and (y) the fair
value (as determined in good faith by the Board of Directors of the Company,
whose determination shall be evidenced by a board resolution, a copy of which
will be sent to the Holders upon request) of the portion, if any, of the
distribution applicable to one share of Class A Common Stock consisting of
evidences of indebtedness, shares of stock, securities, other property,
warrants, options or subscription or purchase rights; and the Exercise Price
shall be adjusted to a number determined by dividing the Exercise Price
immediately prior to such record date by the above fraction. Such adjustments
shall be made whenever any distribution is made and shall become effective as of
the date of distribution, retroactive to the record date for any such
distribution. No adjustment shall be made pursuant to this Section 4(b) which
shall have the effect of decreasing the number of shares of Class A Common Stock
issuable upon exercise of this Warrant or increasing the Exercise Price.

(c) Combination: Liquidation. (i) In the event of a Combination (as defined
below), each Holder shall have the right to receive upon exercise of the Warrant
the kind and amount of shares of capital stock or other securities or property
which such Holder would have been entitled to receive upon or as a result of
such Combination had such Warrant been exercised immediately prior to such event
(subject to further adjustment in accordance with the terms hereof). Unless
paragraph (ii) is applicable to a Combination, the Company shall provide that
the surviving or acquiring Person (the “Successor Company”) in such Combination
will assume by written instrument the obligations under this Section 4 and the
obligations to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
acquire. “Combination” means an event in which the Company consolidates with,
mergers with or into, or sells all or substantially all of its assets to another
Person, where “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) In the event of (x) a Combination where
consideration to the holders of Class A Common Stock in exchange for their
shares is payable solely in cash or (y) the dissolution, liquidation or
winding-up of the Company, the Holders shall be entitled to receive, upon
surrender of their Warrant, distributions on an equal basis with the holders of
Class A Common Stock or other securities issuable upon exercise of the Warrant,
as if the Warrant had been exercised immediately prior to such event, less the
Exercise Price. In case of any Combination described in this Section 4, the
surviving or acquiring Person and, in the event of any dissolution, liquidation
or winding-up of the Company, the Company, shall deposit promptly with an agent
or trustee for the benefit of the Holders of the funds, if

 

-5-



--------------------------------------------------------------------------------

any, necessary to pay to the Holders the amounts to which they are entitled as
described above. After such funds and the surrendered Warrant are received, the
Company is required to deliver a check in such amount as is appropriate (or, in
the case or consideration other than cash, such other consideration as is
appropriate) to such Person or Persons as it may be directed in writing by the
Holders surrendering such Warrant.

(d) Notice of Adjustment. Whenever the Exercise Price or the number of shares of
Class A Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as herein provided, the Company shall deliver to the
holders of the Warrant in accordance with Section 10 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which (i) the Board of Directors
determined the fair value of any evidences of indebtedness, other securities or
property or warrants, options or other subscription or purchase rights and
(ii) the Current Market Value of the Class A Common Stock was determined, if
either of such determinations were required), and specifying the Exercise Price
and number of shares of Class A Common Stock issuable upon exercise of Warrant
after giving effect to such adjustment.

(e) Notice of Certain Transactions. In the event that the Company shall propose
(a) to pay any dividend payable in securities of any class to the holders of its
Common Stock or to make any other non-cash dividend or distribution to the
holders of its Common Stock, (b) to offer the holders of its Class A Common
Stock rights to subscribe for or to purchase any securities convertible into
shares of Class A Common Stock or shares of stock of any class or any other
securities, rights or options, (c) to effect any capital reorganization,
reclassification, consolidation or merger affecting the class of Class A Common
Stock, as a whole, or (d) to effect the voluntary or involuntary dissolution,
liquidation or winding-up of the Company, the Company shall, within the time
limits specified below, send to each Holder a notice of such proposed action or
offer. Such notice shall be mailed to the Holders at their addresses as they
appear in the Warrant Register (as defined in Section 2(d)), which shall specify
the record date for the purposes of such dividend, distribution or rights, or
the date such issuance or event is to take place and the date of participation
therein by the holders of Class A Common Stock, if any such date is to be fixed,
and shall briefly indicate the effect of such action on the Class A Common Stock
and on the number and kind of any other shares of stock and on other property,
if any, and the number of shares of Class A Common Stock and other property, if
any, issuable upon exercise of each Warrant and the Exercise Price after giving
effect to any adjustment pursuant to Section 4 which will be required as a
result of such action. Such notice shall be given as promptly as possible and
(x) in the case of any action covered by clause (a) or (b) above, at least ten
(10) days prior to the record date for determining holders of the Common Stock
for purposes of such action or (y) in the case of any other such action, at
least twenty (20) days prior to the date of the taking of such proposed action
or the date of participation therein by the holders of Common Stock, whichever
shall be the earlier.

 

-6-



--------------------------------------------------------------------------------

(f) Current Market Value. “Current Market Value” per share of Class A Common
Stock or any other security at any date means (i) if the security is not
registered under the Securities Exchange Act of 1934 and/or traded on a national
securities exchange, quotation system or bulletin board, as amended (the
“Exchange Act”), (a) the value of the security, determined in good faith by the
Board of Directors of the Company and certified in a board resolution, based on
the most recently completed arm’s-length transaction between the Company and a
Person other than an affiliate of the Company or between any two such Persons
and the closing of which occurs on such date or shall have occurred within the
six-month period preceding such date, or (b) if no such transaction shall have
occurred within the six-month period, the value of the security as determined by
an independent financial expert or an agreed upon financial valuation model or
(ii) if the security is registered under the Exchange Act and/or traded on a
national securities exchange, quotation system or bulletin board, the average of
the daily closing bid prices (or the equivalent in an over-the-counter market)
for each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the Class A Common Stock
is being traded (each, a “Trading Day”) during the period commencing thirty
(30) days before such date and ending on the date one day prior to such date.

5. Registration Rights. The Holder is entitled to the benefit of such
registration rights in respect of the Shares as are set forth in the
Registration Rights Agreement dated as of December 7, 2006 by and between the
Company and the Holder.

6. Fractional Shares. In lieu of issuance of a fractional share upon any
exercise hereunder, the Company will issue an additional whole share in lieu of
that fractional share, calculated on the basis of the Exercise Price.

7. Legends. Prior to issuance of the shares of Class A Common Stock underlying
this Warrant, all such certificates representing such shares shall bear a
restrictive legend to the effect that the Shares represented by such certificate
have not been registered under the 1933 Act, and that the Shares may not be sold
or transferred in the absence of such registration or an exemption therefrom,
such legend to be substantially in the form of the bold-face language appearing
at the top of Page 1 of this Warrant.

8. Disposition of Warrants or Shares. The Holder of this Warrant, each
transferee hereof and any holder and transferee of any Shares, by his or its
acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the 1933 Act. Furthermore, it
shall be a condition to the transfer of this Warrant that any transferee thereof
deliver to the Company his or its written agreement to accept and be bound by
all of the terms and conditions contained in this Warrant.

9. Merger or Consolidation. The Company will not merge or consolidate with or
into any other corporation, or sell or otherwise transfer its property, assets
and business substantially as an entirety to another corporation, unless the
corporation

 

-7-



--------------------------------------------------------------------------------

resulting from such merger or consolidation (if not the Company), or such
transferee corporation, as the case may be, shall expressly assume, by
supplemental agreement reasonably satisfactory in form and substance to the
Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

10. Notices. Except as otherwise specified herein to the contrary, all notices,
requests, demands and other communications required or desired to be given
hereunder shall only be effective if given in writing by certified or registered
U.S. mail with return receipt requested and postage prepaid; by private
overnight delivery service (e.g. Federal Express); by facsimile transmission (if
no original documents or instruments must accompany the notice); or by personal
delivery. Any such notice shall be deemed to have been given (a) on the business
day immediately following the mailing thereof, if mailed by certified or
registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; (c) upon receipt of confirmation of transmission if sent by facsimile
transmission; or (d) upon personal delivery of the notice. All such notices
shall be sent to the following addresses (or to such other address or addresses
as a party may have advised the other in the manner provided in this
Section 10):

 

if to the Company:    Super Vision International, Inc.    8210 Presidents Drive
   Orlando, Florida 32809    Attention: ___________________    Facsimile:
____________________    with copy to:    _______________________   
_______________________    _______________________    Attention:    Facsimile:
if to the Holder:    _______________________    _______________________   
_______________________    _______________________ with a copy to:   
_______________________    _______________________    Facsimile: ______________

Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.

 

-8-



--------------------------------------------------------------------------------

11. Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of shares of Class A Common Stock that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Class A Common Stock then
beneficially owned by such Holder and its affiliates and any other persons whose
beneficial ownership of Class A Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) of the Exchange Act, does not exceed
[4.999% or 9.999%*] of the total number of issued and outstanding shares of
Class A Common Stock (including for such purpose the shares of Class A Common
Stock issuable upon such exercise). For such purposes, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. Each delivery of an Exercise
Notice hereunder will constitute a representation by the Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. This provision shall not restrict the number
of shares of Class A Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a merger or other business combination or
reclassification involving the Company. This restriction may not be waived
without the consent of the Holder.

 

* At the option of the Holder.

12. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.

13. Successors and Assigns. This Warrant shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

14. Headings. The headings of various sections of this Warrant have been
inserted for reference only and shall not affect the meaning or construction of
any of the provisions hereof.

15. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant, and
the balance hereof shall be interpreted as if such provision were so excluded.

16. Modification and Waiver. This Warrant and any provision hereof may be
amended, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.

 

-9-



--------------------------------------------------------------------------------

17. Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

18. Assignment. Subject to prior written approval by the Company, this Warrant
may be transferred or assigned, in whole or in part, at any time and from time
to time by the then Holder by submitting this Warrant to the Company together
with a duly executed Assignment in substantially the form and substance of the
Form of Assignment which accompanies this Warrant, as Exhibit B hereto, and,
upon the Company’s receipt hereof, and in any event, within five (5) business
days thereafter, the Company shall issue a warrant to the Holder to evidence
that portion of this Warrant, if any as shall not have been so transferred or
assigned.

(signature page immediately follows)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

 

    SUPER VISION INTERNATIONAL, INC. Date: December ___, 2006     By:           
Name:         Title:   President and Chief Executive Officer

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

TO

WARRANT CERTIFICATE

ELECTION TO PURCHASE

To Be Executed by the Holder

in Order to Exercise the Warrant

The undersigned Holder hereby elects to purchase _______ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:

__________________________________________________________

(Please type or print name and address)

__________________________________________________________

__________________________________________________________

__________________________________________________________

(Social Security or Tax Identification Number)

and delivered

to:
____________________________________________________________________________________________________
________________________________________________________________________________________________________.

(Please type or print name and address if different from above)

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of SUPERVISION INTERNATIONAL, INC.

 

    HOLDER:     By:              Name:         Title:         Address:

Dated: _______________________

 

-12-



--------------------------------------------------------------------------------

EXHIBIT B

TO

WARRANT

FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Class A Common Stock of Super Vision International, Inc., a Delaware
corporation, to which the within Warrant relates, and appoints
____________________ Attorney to transfer such right on the books of Super
Vision International, Inc., a Delaware corporation, with full power of
substitution of premises.

 

Dated:     By:              Name:         Title:         (signature must conform
to name of holder as specified on the fact of the Warrant)       Address:

Signed in the presence of :

Dated:

 

-13-



--------------------------------------------------------------------------------

EXHIBIT C

TO

WARRANT

NOTICE OF EXERCISE OF CLASS A COMMON STOCK WARRANT

PURSUANT TO NET ISSUE (“CASHLESS”) EXERCISE PROVISIONS

Super Vision International, Inc.

8210 Presidents Drive

Orlando, Florida 32809

Number of Shares of

Class A Common

Stock to be Issued

Under this Notice:

CASHLESS EXERCISE

Gentlemen:

The undersigned, registered holder of the Warrant to Purchase Class A Common
Stock delivered herewith (“Warrant”) hereby irrevocably exercises such Warrant
for, and purchases thereunder, shares of the Class A Common Stock of SUPER
VISION INTERNATIONAL, INC., a Delaware corporation, as provided below.
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings given in the Warrant. The portion of the Aggregate Price (as
hereinafter defined) to be applied toward the purchase of Common Stock pursuant
to this Notice of Exercise is $            , thereby leaving a remainder
Aggregate Price (if any) equal to $            . Such exercise shall be pursuant
to the net issue exercise provisions of Section 1(b) of the Warrant. Therefore,
the holder makes no payment with this Notice of Exercise. The number of shares
to be issued pursuant to this exercise shall be determined by reference to the
formula in Section 1(b) of the Warrant which requires the use of the fair market
value (as defined in Section 1(c) of the Warrant) of the Company’s Class A
Common Stock on the business day immediately preceding the day on which this
Notice is received by the Company. To the extent the foregoing exercise is for
less than the full Aggregate Price of the Warrant, the remainder of the Warrant
representing a number of Shares equal to the quotient obtained by dividing the
remainder of the Aggregate Price by the Warrant Price (and otherwise of like
form, tenor and effect) may be exercised under Section 1(b) of the Warrant. For
purposes of this Notice the term “Aggregate Price” means the product obtained by
multiplying (i) the number of shares of Class A Common Stock for which the
Warrant is exercisable times the Warrant Price.

 

-14-



--------------------------------------------------------------------------------

Signature:      Address:      Date:       

 

-15-